Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1, 4-16 and 18-24 are allowable over the prior art of record.
	The following is an examiner’s statement of reasons for allowance:	As per independent claim 1, the claim pertains to a method “for separating an audio input signal into a dry signal component and the ambient signal component is provided in which a transferred input signal is generated including transferring the audio input signal into frequency space. In the frequency space, a smoothing filter is applied to the transfer input signal to generate an estimated ambient signal component. Based on the estimated ambient signal component the dry signal component is determined and the ambient signal component is then determined based on the determined dry signal component and the audio input signal” (Specification; p. 0006). The claim limitation pertaining to utilizing an output of the smoothing filter for the estimated ambient signal component if the reverberation signal period is not present in the audio input signal, is not explicitly taught by the prior art of record. Uhle (US PG Pub 20150380002) teaches a method for separating an audio input signal into a dry signal component and the ambient signal component. Uhle discloses Fig. 4 which illustrates the processing for estimating the direct signal components d.sub.t[n] first and deriving the ambient signal components a.sub.t[n] (reverberation signal period) by subtracting the estimate of direct signals from the input signal. However, Uhle fails to teach utilizing an output of the smoothing filter for the estimated ambient signal component if the reverberation signal period is not [0079] extracting fluctuations from attenuated magnitudes). However, Uhle and Gerkmann fails to teach adding the extracted fluctuation to an output of the smoothing filter to determine the estimated ambient signal component. For these reasons, the cited prior art of Uhle and Gerkmann, alone or in combination does not fairly teach the claimed combination of features. Therefore, claim 15 is deemed allowable over the cited prior art.0133]). However, Uhle and Kuriger fail to teach wherein a reverberation signal period is determined as starting after the offset and Fig. 4C and Fig. 4C which show different strategies to limit the applied attenuation; Attenuation is limited by both a constant value of 14 dB and the SNR. Attenuation is limited by both a constant value of 14 dB and 0.5*SNR ([0149-0152]). However, Uhle and Kuriger fail to teach determining a peak follower signal with exponential decay from the transferred input signal which is then attenuated by a factor smaller than 1, wherein the offset is detected when the audio input signal crosses the peak follower signal at a point where the audio input signal decreases. For these reasons, the Calculate the different signal to reverberation SRRn = dbC - dbRn; ratios (SRRn) by subtracting the reverberation levels from the clean signal level. 5. Calculate the different signal to noise floor ratios SNRn = dbPn - min(dbPn); (SNRs) by subtracting the noise floor from every processed signal, ([Table US 00001]). However, Uhle and Kuriger fail to teach determining a peak follower signal with exponential decay from the transferred input signal which is then attenuated by a factor smaller than 1, wherein the offset is detected when the audio input signal crosses the peak follower signal at a point where .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHEMOND DORVIL whose telephone number is (571)272-7602.  The examiner can normally be reached on 8:30 - 5:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/RODRIGO CHAVEZ/Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658